Citation Nr: 0940673	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased rating for traumatic arthritis 
of the low back, currently evaluated as 10 percent 
disabling prior to April 27, 2006, and 40 percent 
thereafter.

2.	Entitlement to an increased rating for traumatic arthritis 
of the left knee, limiting extension, currently evaluated 
as noncompensable prior to March 21, 2006, and 10 percent 
thereafter.

3.	Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee.

4.	Entitlement to service connection for a depressive 
disorder, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge at a June 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in August 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.

The Board notes that, in May 2009, the Veteran submitted a 
statement asserting that his service-connected low back and 
knee disorders prevent him from working.  It appears the 
Veteran is seeking to file an informal claim for a total 
disability evaluation based upon individual unemployability 
(TDIU) due to service-connected disabilities.  As such, this 
issue is REFERRED to the RO for its consideration.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for a 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to April 27, 2006, the Veteran's arthritis of the 
low back was manifested by no more than forward flexion 
limited by pain to 80 degrees, full extension to 30 
degrees, lateral flexion to 30 degrees bilaterally and 
lateral rotation to 45 degrees bilaterally; there was no 
incoordination, weakness of the lumbar spine, ankylosis, 
incapacitating episodes having a total of at least two 
weeks during a twelve-month period, or any associated 
neurologic abnormalities warranting a separate evaluation.

2.	As of April 27, 2006, the Veteran's arthritis of the low 
back is manifested by no more than forward flexion limited 
by pain to 30 degrees; there is no incoordination, 
weakness of the lumbar spine, ankylosis, or incapacitating 
episodes having a total of at least is weeks during a 
twelve-month period.

3.	The Veteran has left sciatic radiculopathy, manifested by 
subjective complaints of radiating pain with objective 
evidence of asymmetric diffuse disc bulging to the left, 
approximating no more than mild incomplete paralysis of 
the sciatic nerve, secondary to service-connected 
arthritis of the low back.

4.	Prior to March 21, 2006, the Veteran's traumatic arthritis 
of the left knee was manifested by no more than symptoms 
of pain and arthritis due to trauma established by X-ray 
findings with noncompensable limitation of motion on 
flexion and extension; there is no ankylosis, subluxation, 
instability or laxity of the left knee.

5.	As of March 21, 2006, the Veteran's traumatic arthritis of 
the left knee was manifested by no more than flexion 
limited to 70 degrees of motion and extension to 10 
degrees; there is no ankylosis, subluxation, instability 
or laxity of the left knee.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
arthritis of the low back prior to April 27, 2006, and 40 
percent thereafter, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237 and 5243, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

2.	The criteria for a separate evaluation of 10 percent for 
left sciatic radiculopathy have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

3.	The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee resulting in 
limitation of flexion have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2008).

4.	The criteria for a compensable evaluation prior to March 
21, 2006, or in excess of 10 percent thereafter, for 
traumatic arthritis of the left knee resulting in 
limitation of extension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2004.  
The RO's July 2004 and March 2006 notice letters advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records have been associated with the 
claims file.  Post-service VA and private treatment records 
and reports have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to assist 
the Veteran in obtaining records has been satisfied.  The 
Veteran was afforded VA examinations in September 2004, March 
and April 2006, and November 2008.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.	Arthritis of the Low Back

The Veteran's lumbar spine disability is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5237, which is applicable 
to lumbosacral strain.  The Board notes that the Veteran has 
been diagnosed with degenerative disc disease of the lumbar 
spine. See, e.g., April 2006 VA examination report.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 5243, relating 
to intervertebral disc syndrome, is potentially applicable to 
the Veteran's claim.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Finally, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 10 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (2).

Prior to April 27, 2006

Prior to April 27, 2006, the Veteran has been assigned an 
evaluation of 10 percent for his lumbar spine disability.  
Having considered the evidence of record, the Board finds 
that the Veteran is not entitled to an evaluation in excess 
of 10 percent for his lumbar spine disability at any point 
prior to April 27, 2006.  In this regard, the Board notes 
that the Veteran's lumbar spine disability is manifested by 
subjective complaints of pain, difficulty standing and 
sitting and fatigability and objective evidence of 
degenerative disc disease with forward flexion limited to 80 
degrees of motion.  There is no objective evidence of 
limitation of motion of the lumbar spine warranting a higher 
evaluation during the appeal period.  In addition, there is 
no evidence of ankylosis of the thoracolumbar spine or the 
entire spine, nor is there evidence of incapacitating 
episodes having a total duration of at least two weeks during 
a twelve-month period.

With regards to range of motion testing, a September 2004 VA 
examination noted the Veteran as having forward flexion 
limited by pain to 80 degrees and full extension from zero to 
30 degrees, full left and right lateral flexion from zero to 
30 degrees bilaterally and full left and right lateral 
rotation from zero 30 degrees bilaterally.  The examiner 
found no additional limitation of motion due to fatigue, 
weakness, or lack of endurance.  See DeLuca, supra.

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 10 percent for 
orthopedic manifestations of his lumbar spine disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  An evaluation greater than 10 percent 
is not warranted as there is no medical evidence of forward 
flexion of the lumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
lumbar spine limited to 120 degrees at any point prior to 
April 27, 2006.  Id.  In addition, there is no objective 
evidence of ankylosis of the lumbar spine or of the entire 
spine during this period.  Id.

The Board has considered whether the Veteran is entitled to 
an evaluation in excess of 10 percent under the schedular 
criteria for intervertebral disc syndrome. See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  However, a higher evaluation is 
not warranted because there is no competent medical evidence 
of incapacitating episodes with a total duration of at least 
two weeks during a twelve-month period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

The Board has also considered whether a separate evaluation 
for neurological disability is warranted prior to April 27, 
2006.  However, there is no objective evidence to indicate 
such an evaluation is warranted.  In this regard, the 
September 2004 VA examination report reflects the Veteran 
exhibited a negative straight leg raise in both the seated 
and supine positions, and the examiner specifically noted the 
Veteran does not suffer from radiculopathy.  Finally, there 
is no evidence of record that the Veteran suffers from bowel 
or bladder impairment.  Thus, the Board finds that a separate 
evaluation for neurological disability is not warranted for 
the period prior to April 27, 2006.

In light of the above, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 10 percent for his 
service-connected lumbar spine disability prior to April 27, 
2006.  The Board has considered whether the benefit of the 
doubt rule applies to this stage of the appeal.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, a preponderance of the evidence is 
against a higher evaluation; thus, this rule does not apply 
and the claim for an increased initial evaluation for 
arthritis of the lumbar spine must be denied.

As of April 27, 2006

As of April 27, 2006, the Veteran's arthritis of the low back 
has been assigned an evaluation of 40 percent pursuant to the 
General Rating Formula.  Having considered the evidence of 
record, the Board finds that the Veteran is not entitled to 
an evaluation in excess of 40 percent for his lumbar spine 
disorder during this period.  In this regard, the Board notes 
that the Veteran's thoracolumbar spine disorder was 
manifested during this period by subjective complaints of 
pain, difficulty standing and sitting, fatigability and 
decreased range of motion.  In addition, there is objective 
evidence of painful motion, tenderness and severe limitation 
of motion of the thoracolumbar spine.  There is no evidence, 
however, of ankylosis of the thoracolumbar spine or the 
entire spine, nor is there evidence of incapacitating 
episodes having a total duration of at least six weeks during 
a twelve-month period.

With regards to limitation of motion, the Board observes 
that, at 40 percent disabling, the Veteran is in receipt of 
the maximum evaluation allowable based on limitation of 
motion under the General Formula.  As such, a further 
discussion of limitation of motion is not necessary.

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
under 38 C.F.R. § 4.71 Diagnostic Code 5243 (2008), 
pertaining to intervertebral disc syndrome.  However, there 
is no evidence of incapacitating episodes having a total 
duration of at least six weeks during a twelve month period.  
In this regard, the Board observes the November 2008 VA 
examination report reflects the Veteran denied any prescribed 
bed rest in the prior twelve months.  As such, an evaluation 
greater than 40 percent is not warranted under the rating 
criteria for intervertebral disc syndrome.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
at any point during the appeal period, pursuant to other 
potentially applicable Diagnostic.  However, the Board finds 
that it does not.  In this regard, the Board observes that 
there is no competent medical evidence of ankylosis of the 
thoracolumbar spine or of the entire spine.  Thus, a higher 
evaluation is not warranted under the General Rating Formula.  
As a preponderance of the evidence is against a higher 
evaluation, the benefit of the doubt rule does not apply, and 
the claim for an increased evaluation as of April 27, 2006, 
for arthritis of the low back must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

However, the Board observes that the Veteran has exhibited 
symptoms of radiculopathy during the period as of April 27, 
2006.  Radiculopathy of the sciatic nerve is evidenced by 
subjective complaints of radiating pain.  Objectively, while 
both the April 2006 and November 2008 VA examination reports 
note the Veteran exhibited negative straight leg raises 
bilaterally, the Board observes a December 2008 MRI report 
notes the Veteran complains of radiculopathy down the left 
leg to the foot.  Furthermore, the December 2008 MRI report 
found diffuse disc bulging to asymmetric to the left at L4-5 
and L5-S1.  As indicated in Note (1) to the General Formula, 
associated neurological abnormalities are to be rated 
separately. Accordingly, a separate rating of 10 percent, but 
no higher, is warranted for left sciatic radiculopathy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  The evidence 
indicates that the sciatic radiculopathy results in pain but 
no motor weakness and the Board concludes that a 
preponderance of the evidence is against a higher separate 
evaluation than the 10 percent for the right sciatic 
radiculopathy assigned herein.

II.	Traumatic Arthritis of the Left Knee

The Veteran is currently service-connected for traumatic 
arthritis of the left knee evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008), for 
limitation of flexion and extension, respectively, of the 
left knee.  

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a Veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, the Veteran's left knee disability is 
currently rated under Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension of the left knee.  The 
Veteran is not, however, separately rated under Diagnostic 
Code 5257 for instability of the left knee.  Under such 
circumstances, the Board will therefore consider (1) whether 
the Veteran is entitled to an increased evaluation for any 
limitation of motion of the left knee for the appropriate 
period, and (2) whether the Veteran is entitled to a separate 
rating for any instability of the left knee.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

With regards to instability of the left knee, Diagnostic Code 
5257 provides for a 10 percent evaluation where there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

Prior to March 21, 2006

The Veteran's traumatic arthritis of the left knee has been 
assigned a 10 percent evaluation under Diagnostic Code 5260 
and a separate noncompensable evaluation under Diagnostic 
Code 5261 because there is objective evidence of limitation 
of motion.  In considering whether a higher evaluation is 
warranted for the period prior to March 21, 2006, the Board 
will also consider whether a higher rating is in order given 
consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent for limitation of flexion 
or a compensable evaluation for limitation of extension for 
the period prior to March 21, 2006.  In this regard, a May 
2004 VA treatment record revealed flexion limited to 120 
degrees and full extension to zero degrees.  A September 2004 
VA examination revealed functional flexion to 105 degrees and 
extension to five degrees, with no additional loss of motion 
due to pain or repetitive use.  See DeLuca, supra.

The Board notes that neither the September 2004 VA 
examination nor any other competent evidence of record 
reveals flexion limited to 30 degrees or extension limited to 
10 degrees.  Thus, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 10 percent for 
limitation of flexion or a compensable evaluation for 
limitation of extension under the schedular criteria of 
Diagnostic Codes 5260 or 5261, respectively, for the period 
prior to March 21, 2006.  

The Board finds that a separate evaluation under Diagnostic 
Code 5257 is not warranted for the Veteran's left knee 
condition, as there is no competent medical evidence of 
instability of the left knee.  In this regard, the September 
2004 VA examination notes the Veteran denied instability or 
locking of the left knee and exhibited a normal Lachman's 
test.  Since the evidence shows no instability of the left 
knee, the Board finds that the competent evidence of record 
is against a separate evaluation under Diagnostic Code 5257 
due to recurrent subluxation or lateral instability for the 
period prior to March 21, 2006.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected left knee condition.  However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for limitation of 
flexion or a compensable evaluation for limitation of 
extension of the Veteran's left knee disability prior to 
March 21, 2006, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As of March 21, 2006

The Veteran's traumatic arthritis of the left knee has been 
assigned a 10 percent evaluation under Diagnostic Code 5260 
and a separate 10 percent evaluation under Diagnostic Code 
5261 because there is objective evidence of limitation of 
motion on both flexion and extension.  As noted above, in 
considering whether a higher evaluation is warranted for the 
period as of March 21, 2006, the Board will also consider 
whether a higher rating is in order given consideration of 
the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support 
evaluations in excess of 10 percent for limitation of flexion 
or limitation of extension for the period as of March 21, 
2006.  In this regard, a March 2006 VA examination report 
reflects the Veteran exhibited functional flexion of 80 
degrees and functional extension to 10 degrees of motion.  A 
November 2008 VA examination report reflects flexion to 70 
degrees and full extension to zero degrees.  Neither 
examination reflects the Veteran's left knee exhibits 
additional loss of motion due to pain or repetitive use.  See 
DeLuca, supra.

The Board notes that neither of the VA examinations nor any 
other competent evidence of record reveals flexion limited to 
30 degrees or extension limited to 15 degrees.  Thus, the 
Board finds that the Veteran is not entitled to an evaluation 
in excess of 10 percent for either limitation of flexion or 
limitation of extension under the schedular criteria of 
Diagnostic Codes 5260 or 5261, respectively, for the period 
as of March 21, 2006.  

The Board also finds that a separate evaluation under 
Diagnostic Code 5257 is not warranted for the Veteran's left 
knee condition as of March 21, 2006, as there is no competent 
medical evidence of instability of the left knee during this 
period.  In this regard, the March 2006 VA examination notes 
negative Lachman's and McMurray's testing, while the November 
2008 VA examination report reflects the Veteran's left knee 
is stable to Lachman's, drawer and varus/valgus stressing.  
Since the evidence shows no instability of the left knee, the 
Board finds that the competent evidence of record is against 
a separate evaluation under Diagnostic Code 5257 due to 
recurrent subluxation or lateral instability for the period 
as of March 21, 2006.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected left knee condition.  However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for limitation of 
flexion or limitation of extension of the Veteran's left knee 
disability as of March 21, 2006, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III.	Other Considerations

The Board acknowledges the Veteran's contention that his low 
back and left knee disabilities are worse than the 
evaluations currently assigned.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected disabilities.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2008).  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.





ORDER

An evaluation in excess of 10 percent prior to April 27, 
2006, and 40 percent thereafter, for arthritis of the low 
back is denied.

A separate evaluation of 10 percent, but not greater, for 
left sciatic radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for traumatic arthritis 
of the left knee resulting in limitation of flexion is 
denied.

A compensable evaluation prior to March 21, 2006, or an 
evaluation in excess of 10 percent thereafter, for traumatic 
arthritis of the left knee resulting in limitation of 
extension is denied.


REMAND

The RO denied service connection for a depressive disorder as 
secondary to service-connected disabilities in an August, 
2008, rating decision.  The Veteran then submitted a timely 
Notice of Disagreement (NOD) with the RO denial in October 
2008.  The RO has not issued a statement of the case (SOC) to 
the Veteran which addresses his NOD.  The United States Court 
of Appeals for Veterans Claims (Court) has made it clear that 
the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2008).  The Veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal.




Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to service 
connection for a depressive disorder, to 
include as secondary to service-connected 
disabilities.  All appropriate appellate 
procedures should then be followed.  The 
Veteran should be advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


